Citation Nr: 1622899	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from August 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO in Providence, Rhode Island certified the case to the Board on appeal.

The Veteran testified at Decision Review Officer (DRO) hearing in April 2012, and a transcript is associated with the Veterans Benefits Management System (VBMS) file.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript from that proceeding is associated with the Virtual VA file.

In a February 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain adequate VA medical opinions and examinations in compliance with the directives of the February 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).   In the February 2015 remand, the Board directed the AOJ to contact the Joint Services Records Research Center (JSRRC) in attempt to verify the Veteran's reported in-service stressor for his diagnosed PTSD.  The record shows that the RO contacted the JSRRC in May 2015.  In an August 2015 response, the JSRRC noted that they were unable to document the Veteran's claimed stressor regarding the death of an unidentified service member.  However, the JSRRC response also noted that a Morning Report (MR), DA Form 1, search could also be requested from the National Personnel Records Center (NPRC) in St. Louis.  The record does not reflect that such a search was conducted.  Upon remand, morning reports pertaining to the in-service stressor described by the Veteran should be sought.

The February 2015 remand also instructed the AOJ to provide the Veteran with a VA examination and medical opinion that addressed all current psychiatric disorders other than PTSD.  In February 2016, a VA examiner diagnosed the Veteran with unspecified depressive disorder; other specified trauma - and stressor related disorder; and opioid use disorder in sustained remission, on maintenance therapy.  Although the examiner provided an opinion regarding the etiology these diagnoses, the examiner did not address the Veteran's March 2014 diagnosis of bipolar disorder or his June 2013 diagnosis of generalized anxiety disorder.  See March 2014 VA treatment record; June 2013 VA treatment record.  Consequently, a remand is warranted to obtain a medical opinion that addresses all pertinent diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have outstanding records of treatment for his psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file. 

2.  The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Providence VA Medical Center, Rhode Island, dated since March 2015.

3.  The AOJ should contact the NPRC, and any other appropriate department, agency, or official, to request a search of Morning Reports to attempt to verify the Veteran's reported in-service stressor, as indicated in the August 2015 JSRRC response of record.  

All efforts to obtain stressor verification must be documented in the claims file.

4.  After completing the preceding development, a medical opinion as to the etiology of the Veteran's current psychiatric disorders other than PTSD must be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify all psychiatric disorders other than PTSD that have been present during the appeal period (dating from approximately July 2010).
Second, for each identified psychiatric disorder other than PTSD, including bipolar disorder, generalized anxiety disorder, and depressive disorder, other specified trauma, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that each disorder had its onset in service, or is otherwise related to active service or events therein.  See the March 2014 VA treatment record documenting a diagnosis of bipolar disorder based on the DSM 5 criteria; the June 2013 VA treatment record noting an Axis I diagnosis of generalized anxiety disorder; and the February 2016 VA examination's diagnoses of unspecified depressive disorder, other specified trauma - and stressor related disorder.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




